                                                                              E-FILED
                                                Wednesday, 18 March, 2020 10:10:28 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JULIE A. SWANSON, individually,       )
and mother and next of friend of      )
MADISON SWANSON,                      )
JOAN A. ELMORE, and                   )
ROBERT G. ELMORE,                     )
                                      )
                Plaintiffs,           )      Case No. 19-cv-3220
                                      )
     v.                               )
                                      )
MURRAY BROS., LLC,                    )
JIMMIE DALE COX, and                  )
PIRAMAL GLASS-USA, INC.               )
                                      )
                Defendants.           )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on the Motion to Remand (d/e

4) filed by Plaintiffs Julie A. Swanson, individually and mother and

next of friend of Madison Swanson, Joan A. Elmore, and Robert G.

Elmore. Because removal was timely, Plaintiffs’ Motion to Remand

is DENIED.

                          I. BACKGROUND

     In May 2019, Plaintiffs filed a Complaint in the Circuit Court

for the Seventh Judicial Circuit, Sangamon County, Springfield,


                              Page 1 of 12
Illinois, against Defendants Murray Bros., LLC, Jimmie Dale Cox,

and Piramal Glass-USA, Inc. See d/e 1-2. In the 12-count

Complaint, Plaintiffs allege that on April 29, 2018, Jimmie Dale Cox

was driving a 2014 Peterbilt Truck that collided with the back of

Plaintiff Robert Elmore’s vehicle, and Robert Elmore’s vehicle then

collided with a vehicle driven by Plaintiff Julie Swanson. In the car

with Julie Swanson was Joan Elmore, Robert Elmore, and Madison

Swanson. Plaintiffs allege that Jimmie Dale Cox negligently

operated his vehicle at the time of the collision and caused injuries

to Julie Swanson, Madison Swanson, Joan Elmore, and Robert

Elmore. Plaintiffs also allege that Murray Bros., LLC and Piramal

Glass-USA are vicariously liable for the actions of Jimmie Dale Cox.

     On September 16, 2019, Defendant Piramal Glass-USA filed a

Notice of Removal asserting that this Court has jurisdiction over the

litigation pursuant to 28 U.S.C. § 1332 because the parties are

diverse and the amount in controversy exceeds $75,000. See d/e 1.

     Defendant based its Notice of Removal on the following

information. On July 18, 2019, Plaintiffs answered Piramal Glass-

USA’s Request for Admissions. Through their responses, Plaintiffs

identified that they were seeking more than $75,000. See Exhibit


                            Page 2 of 12
E to Motion, d/e 4-5. Plaintiffs also admitted that they were not

citizens of Missouri, Delaware, or New Jersey. Id. Piramal Glass-

USA was and continues to be incorporated in Delaware and has its

principal place of business in New Jersey. See d/e 1; 1-6. Based

on a driving record document, Jimmie Dale Cox is a citizen of

Missouri. See d/e 1-7. Based on its Article of Incorporation,

Murray Bros., LLC is “registered in Missouri with its principal place

of business in Missouri.” See d/e 1; 1-8.

     On October 1, 2019, U.S. Magistrate Judge Tom Schanzle-

Haskins ordered Defendants to “provide affidavit(s) establishing

complete diversity regarding Defendant Murray Bros., LLC on or

before 10/10/2019.” See Text Order dated October 1, 2019.

Piramal Glass-USA filed the Affidavit of Lee Murray along with its

Response to Plaintiffs’ Motion to Remand. See d/e 7; 7-1. The

affidavit established that Lee Murray is the owner of Murray Bros.,

LLC; that Murray Bros., LLC is a Missouri limited liability company;

that all employees are Missouri citizens; and that all members are

Missouri citizens. See d/e 7-1.




                            Page 3 of 12
     Plaintiffs seek a remand on the basis that the removal notice is

untimely because Piramal Glass-USA failed to file the notice within

the 30-day requirement of 28 U.S.C. § 1446(b)(1).

                        II. LEGAL STANDARD

     The removing party bears the burden of demonstrating

removal is proper, and the removal statutes are strictly construed.

Morris v. Nuzzo, 718 F.3d 660, 668 (7th Cir. 2013) (noting the

“long-established precedent that the removal statutes are to be

strictly construed to preserve the limited jurisdiction of federal

courts”); see also Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28,

32 (2002) (“These statutory procedures for removal are to be strictly

construed.”). Any doubts regarding removal should be resolved in

favor of the plaintiff's choice of forum in state court. Morris, 718

F.3d at 668.

     “The presence or absence of federal question jurisdiction is

governed by the ‘well-pleaded complaint rule,’ which provides that

federal jurisdiction exists only when a federal question is presented

on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). This rule

makes the plaintiff the “master of the claim,” as the plaintiff can


                             Page 4 of 12
avoid federal jurisdiction “by exclusive reliance on state law.” Id.

When any doubt exists as to the jurisdiction, any ambiguities are

resolved against removal. Morris, 718 F. 3d at 668.

                            III. ANALYSIS

     A defendant may remove “any civil action brought in a State

court of which the district courts of the United States have original

jurisdiction[.]” 28 U.S.C. § 1441(a). A district court may exercise

diversity jurisdiction if the matter in controversy exceeds the sum

or value of $75,000 exclusive of interest and costs and is between

citizens of different States. 28 U.S.C. § 1332(a). Plaintiffs do not

contest that the parties are diverse or that the amount in

controversy requirement is met. However, the Court will review the

record and make a finding.

     This case is removable based on diversity jurisdiction. 28

U.S.C. § 1332(a) (requiring complete diversity and an amount in

controversy in excess of $75,000, exclusive of interest and costs).

Specifically, Defendant Piramal Glass-USA is a limited liability

company organized under the laws of the State of Delaware and has

its principal place of business in New Jersey. Co-Defendant Jimmie

Dale Cox is a citizen of Missouri. Co-Defendant Murray Bros., LLC


                             Page 5 of 12
is a limited liability company organized under the laws of the State

of Missouri with its principal place of business in Missouri. The

parties are, therefore, completely diverse for purposes of 28 U.S.C. §

1332.

     The Court also finds that the amount in controversy

requirement is met. Defendants must show, by a preponderance of

the evidence, that the amount in controversy is in excess of

$75,000. See Sabrina Roppo v. Travelers Commercial Ins. Co., 869

F.3d 568, 579 (7th Cir. 2017). In light of the damages Plaintiffs

allege in this case and Plaintiffs’ answers to the request for

admissions, the Court finds that the amount-in-controversy is in

excess of $75,000.

     In addition to satisfying the jurisdictional requirement, a

defendant seeking removal must also satisfy the procedural

requirements set forth in 28 U.S.C. § 1446(b), including the timing

requirements. As described in further detail below, the timing

requirements generally require that a notice of removal be filed

within 30 days of service of the initial pleading setting forth a

removable cause of action. 28 U.S.C. § 1446(b)(1). If the initial

pleading is not removable, the notice of removal must be filed


                             Page 6 of 12
within 30 days of service of a paper from which it can first be

ascertained that the action is removable. 28 U.S.C. § 1446(b)(3).

     A case may not be removed under § 1446(b)(3) on the basis of

diversity jurisdiction more than one year after the commencement

of the action unless the plaintiff acted in bad faith to prevent

removal. 28 U.S.C. § 1446(c)(1). An action commences by the filing

of the complaint. Mills v. Martin & Bayley, Inc., No. No. 05-888-

GPM, 2007 WL 2789431, at *3 (S.D. Ill. Sept. 21, 2007) (when an

action commences is determined by the law of the state where the

action was originally filed); 735 ILCS 5/2-201(a) (“Every action,

unless otherwise expressly provided by statute, shall be commenced

by the filing of a complaint.”).

     Plaintiffs argue that the case should be remanded because the

Notice of Removal was untimely as it was filed more than 30 days

after Piramal Glass-USA was served with the Plaintiffs’ answers to

requests for admissions. Plaintiffs argue that the 30-day removal

clock began when they served Piramal Glass-USA with their

admissions on July 18, 2019. According to Plaintiffs, Piramal

Glass-USA had until August 19, 2019, to file a notice of removal.




                              Page 7 of 12
However, Piramal Glass-USA did not file its notice until September

19, 2019, which was outside of the 30-day period.

     Piramal Glass-USA argues that it did not have notice

that the action is removable until after Piramal Glass-USA filed its

notice of removal. Piramal Glass-USA contends that as of the time

of filing its notice of removal, it only suspected the citizenship of co-

defendants based on its own research. It was not until it received

the affidavit from Lee Murray, signed October 18, 2019, which was

filed pursuant to the Court’s Text Order dated October 1, 2019, that

it first received notice that the action was removable. Until then,

Piramal Glass-USA was relying on a driving record for Co-Defendant

Jimmie Dale Cox and the Article of Incorporation for Co-Defendant

Murray Bros., LLC to speculate that the parties were diverse.

     Based on Plaintiffs’ answers to requests to admit, Piramal

Glass-USA was on notice that the amount-in-controversy is in

excess of $75,000. The Court agrees that Piramal Glass-USA was

on notice as of July 18, 2019, of the amount of damages alleged in

the case. Piramal Glass-USA also acknowledges that it had notice

that Piramal and Plaintiffs were diverse from each other. However,




                              Page 8 of 12
those facts alone do not establish diversity jurisdiction. For

diversity jurisdiction to exist, there must be complete diversity.

     The question that remains is when Piramal Glass-USA was on

notice that complete diversity existed in this case. The removal

statute provides two different time limits for removal. See 28 U.S.C.

§ 1446(b). The statute provides that a notice of removal “shall be

filed within 30 days after the receipt by the defendant, through

service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based. .

. .” 28 U.S.C. § 1446(b)(1). However, “[i]f the initial pleading is not

removable, the notice of removal must be filed within 30 days of

service of a paper from which it can first be ascertained that the

action is removable. 28 U.S.C. § 1446(b)(3).

     The parties agree that the initial pleading in this case did not

establish that the case was removable. § 1446(b)(3) guides our

decision in this case. The 30-day clock “does not begin to run until

the defendant receives a pleading or other paper that affirmatively

and unambiguously reveals that the predicates for removal are

present.” Walker v. Trailer Transit, Inc., 727 F.3d 819, 824 (7th

Cir. 2013). The purpose for such a rule is to promote clarity and


                             Page 9 of 12
ease of administration for the courts, it discourages evasive and

ambiguous statements by plaintiffs, and it reduces guesswork and

wasteful removals by defendants. Id.

     The court in Walker stressed the importance of separating the

inquiry of timeliness from the inquiry of whether the removal is

substantively appropriate. “Whether the jurisdictional prerequisites

are in fact met is a separate determination and often involves

consideration of materials outside the state-court pleadings.” Id.

The court explained:

     In contrast, the timeliness inquiry is limited to the
     examining contents of the clock-triggering pleading or
     other litigation paper; the question is whether that
     document, on its face or in combination with earlier-filed
     pleadings, provides specific and unambiguous notice that
     the case satisfies federal jurisdictional requirements and
     therefore is removable. Assessing the timeliness of
     removal should not involve a fact-intensive inquiry about
     what the defendant subjectively knew or should have
     discovered through independent investigation. Again, as
     the text of the rule itself makes clear, the 30–day clock is
     triggered by pleadings, papers, and other litigation
     materials actually received by the defendant or filed with
     the state court during the course of litigation.

Id. at 825 (emphasis added).

     Important to the question before the Court is whether Piramal

Glass-USA received, by pleading, papers, and other litigation



                           Page 10 of 12
materials, specific and unambiguous notice that the case was

removal, not whether Piramal Glass-USA made an independent

investigation to obtain such knowledge. “Other paper” as stated in

§ 1446(b)(3) “includes deposition transcripts, interrogatory answers,

and any other official papers filed or exchanged in connection with

the action.” Ayotte, 316 F. Supp. 3d at 1074.

     Here, Piramal Glass-USA received notice that amount-in-

controversy is in excess of $75,000 and that Piramal and Plaintiffs

were diverse from each other based on Plaintiffs answers to

requests to admit. Although Piramal Glass-USA speculated that all

Defendants were diverse from Plaintiffs, Piramal Glass-USA did not

receive, by pleadings, papers, and other litigation materials, such

notice prior to filing its Notice of Removal. Not until the affidavit of

Lee Murray was filed was Piramal Glass-USA on notice through a

pleading that the case was removable. Piramal Glass-USA

conducted its own research to find clues as to whether complete

diversity existed is irrelevant. See Walker, 727 F.3d at 825; Ayotte

v. Boeing Co., 316 F. Supp. 3d 1066, 1075 (N.D. Ill. 2018)(“What a

defendant might have discovered by following up on clues or




                             Page 11 of 12
suggestions that federal jurisdiction may exist is irrelevant to the

timeliness inquiry.”).

     Based on the filings in this case, removal was proper. The

amount-in-controversy exceeds $75,000 and all defendants are

diverse from all plaintiffs. Therefore, diversity jurisdiction exists.

Piramal Glass-USA has met its burden of proving removal is proper.

                           VI. CONCLUSION

     For the reasons stated herein, Plaintiffs’ Motion to Remand

(d/e 4) is hereby DENIED.


ENTERED: March 18, 2020.

FOR THE COURT:
                              s/Sue E. Myerscough___
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                             Page 12 of 12
